DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, species of agent which is a KLRG1 antibody or antigen binding fragment thereof, and species of checkpoint modulator which is anti-PD-1 therapy, in the reply filed on 8/4/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-9, 12-31, 48-53 and 59-67 read on the elected invention and species.

Alternative Names
KLRG1 is also commonly known as mast cell functional antigen (MAFA) and CLEC15A.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.  Appropriate correction is required.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  See [00250], third line.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: KLRG1 ANTAGONIST SIGNALING THERAPY.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite because it recites “a specificity portion of a KLRG1 antibody”.  It is not clear what that means, especially in light of the definition of specific binding in the specification encompassing binding that cross-reacts with antigens similar to but different than KLRG1 [00132]. An example given is HLRG1, which is not defined in the instant specification, but could stand for human Lrg1 (see, e.g., US Patent 10,556,007 B2, e.g., col. 52, lines 56-57), which is unrelated to KLRG1.  Therefore, the metes and bounds of the claim are not clear.  If Applicant intended to mean an antigen-binding portion of a KLRG1 antibody, then that should be clarified.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-9, 12-25, 48, 49 and 59-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There are three issues related to the written description requirement under 35 USC 112(a). The first has to do with basis for what is treated.  The second deals with description of the KLRG1 antibody used in the method.  The third is the requirement for synergy with the KLRG1 antagonist and checkpoint modulator therapy or cancer vaccine therapy. 
The specification focuses on treatment of cancers in a subject (e.g., Fig. 19). No other specific disease which can be treated with the claimed method are disclosed. Claim 1 has no limitations as to what may be treated. Nevertheless, it is disclosed that Cyktor et al. ([00113]; Infect. Immunol. 81(4):1090-9, 2013, cited in the IDS filed 10/31/19) found that KLRG1-/- mice had significantly increased survival after mycobacterial infection.  In other prior art, Wang et al. (J. Virol. 87(21):11626-11536, Nov. 2013, Abstract) showed that KRLG1 is more highly expressed on NK cells, though the number of the NK cells is significantly reduced, in peripheral blood of patients with chronic hepatitis C virus (HCV). This is consistent with prior art showings (Wang et al., ibid, p. 11627, col. 1, second paragraph). Wang et al. also found that HCV infection upregulates KLRG1 and E-cadherin expression, and blockade of KLRG1 signaling by anti-human KLRG1 or anti-human E-cadherin antibody improved IFNγ production (p. 11627, col. 1, third paragraph, and p. 16333, paragraph bridging cols. 1-2, respectively).  Thimme et al. (J. Virol., 79(18):12112-12116, Sept. 2005, e.g., Abstract) showed there is increased KLRG1 expression on virus-specific CD8+ T cells after chronic viral infections (HIV, cytomegalovirus and Epstein-Barr). Therefore, while it reasonably appears there is written description in the specification and/or prior art for the claimed treatment of a cancer or infection by administration of the KLRG1 or ligand binding agent which disrupts KLRG1 signaling and activates CD8+ cytotoxic T and/or NK cells, there in insufficient description to support the claimed method of 
Separately, claims 48, 49, 59-64 and 67, which may depend from claim 42, section (iii), and claim 43, have no written description for either KLRG1-binding agents which “are not one of the listed clones, 13F12F2, 14C2A07, SA231A2, 2F1, 13A2, or REA261”, nor for wherein the agent binds the same epitope as one of those clones. Claims 12 and 40 require that the KLRG1 antagonist antibody binds at the KLRG1/cadherin binding site (claim 12) or blocks or competes with KLRG1-ligand binding. There is no disclosure of even a single antibody meeting these limitations and none were identified in the prior art. While instant Fig. 7 shows antibodies from hybridomas obtained through immunization of mice with the extracellular domain of a KLRG1 protein and that several bound KLRG1, there is no information about their activity, e.g., if they are antagonistic and could disrupt KLRG1 signaling. First, one must know the sequence of a binding agent, because without this one cannot know if it is or is not the same as one of the listed clones, since multiple agents could have the same binding properties without having identical sequences. Knowing only the name of an antibody or even its antigen, does not provide the necessarily information since all listed clones were apparently made against full length KLRG1. It is noted that making and testing an antibody after the fact to determine if it meets the claimed limitation does not satisfy the requirement for written description of the invention at or before its effective filing date. The antibody must in addition to these limitations be antagonistic in order to function in the claimed method. Further, in order determine if a binding agent binds the same epitope as one of the clones, one must know what that epitope is. None of the epitopes of the antibody clones is disclosed. The specification ([00142]) discloses that antibody clone 13F12F2 binds the extracellular domain of human KLRG1. For antibody 2F1 it is stated that “some vendors (e.g., Biolegend) report to be reactive against human while others (e.g., Abcam) report reactivity to only mouse.”  Also, that clone REA261 binding to human KLRG1 is not verified. The immunizing antigen used in the production of antibody 14C2A07 was “Human KLRG1-transfected cells.” (see BioLegend Technical data sheet for  “Purified anti-human KLRG1 (MAFA) Antibody”, https://www.biolegend.com/en-us/global-elements/pdf-popup/purified-anti-human-klrg1-mafa-antibody-12460?filename=Purified%20anti-human%20KLRG1%20MAFA%20Antibody.pdf&pdfgen=true). There is no epitope described for antibody clone 13A2 (eBioscience), but only the information that it appears to recognize a 
Additionally, claims 23 and 25 require that the KLRG1 antagonist and checkpoint modulator therapy or cancer vaccine therapy must be synergistic in the method of treatment when administered to a subject.  There is no actual reduction to practice or evidence of such synergy. While one might expect an additive effect, synergy is a more than additive effect (see [0156] in the specification) and is typically unexpected. There is no written description for even a single specific combination of KLGR1/ligand binding agent that disrupts KLRG1 signaling with either a checkpoint modulator or cancer vaccine that results in a synergistically therapeutic effect.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
Therefore, only treatment of cancer or infection, or wherein the antibody that binds KLRG1 is 13F12F2, 14C2A07, SA231A2, 2F1, 13A2, or REA261, or more generally one that is antagonistic and binds an epitope of the extracellular domain of KLRG1 or an epitope that is at least 90% identical in human or cynomolgus, but not the full breadth of the claim meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9, 48, 49 and 59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20020155110 A1 (cited in the IDS filed 10/30/2019).
US 20020155110 A1 describes uses of an agent that specifically binds MAFA or its ligand and inhibits NK or T cell-expressed MAFA from binding its ligand on a target cell ([0006] and [0009]). The agent may be a MAFA antibody or antigen-binding fragment thereof ([0011]). The agents are MAFA antagonists ([0034]).  Claims 39-41 and 47-57 are draw to treatment of a subject in need thereof by administration of an agent that binds MAFA or a ligand thereof on NK or T cells to prevent or inhibit the NK or T cell-expressed surface MAFA from generating an inhibitory signal to the NK or the T cell, specially wherein the result is stimulated NK cell- or T cell-mediated killing, including of tumor cells. It is taught that the antibodies may be humanized and/or Fab portions ([0040]). The antibodies were made by immunization with a tagged MAFA extracellular domain ([0092]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-9, 12-31, 48-53 and 59-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020155110 A1 as applied to claims 1-5, 8, 9, 48, 49 and 59 above, and further in view of Henson et al. (Blood, 113:6619-6628, 2009, cited in the IDS filed 10/30/19), US 20110091471 (cited in the IDS filed 10/30/19), Blackburn et al. (Nature Immunol., 10(1):29-37, 2009, cited in the IDS filed 10/30/19), Jackson et al. (Nat. Rev.13:370- 383, March 2016), Rappl et al. (PLoS ONE 7(1): e30713 (pp. 1-10), doi:10.1371/journal.pone.0030713, 2012) and Weidle et al. (Canc. Gen. Proteom. 10:1-18, 2013).
US 20020155110 A1 describes uses of an agent that specifically binds MAFA or its ligand and inhibits NK or T cell-expressed MAFA from binding its ligand on a target cell ([0006] and [0009]). The agent may be a MAFA antibody or antigen-binding fragment thereof ([0011]). The agents are MAFA antagonists ([0034]).  Claims 39-41 and 47-57 are draw to treatment of a subject in need thereof by administration of an agent that binds MAFA or a ligand thereof on NK or T cells to prevent or inhibit the NK or T cell-expressed surface MAFA from generating an inhibitory signal to the NK or the T cell, specially wherein the result is stimulated NK cell- or T cell-mediated killing, including of tumor cells. It is taught that the antibodies may be humanized and/or Fab portions ([0040]). The antibodies were made by immunization with a tagged MAFA extracellular domain ([0092]). When soluble MAFA was added to NK cells, it bound the MAFA ligand on the target cells and increased cytotoxicity of the NK cells by disrupting signaling and activating the NK cells ([0108] and [0114]). It was shown that agonistic MAFA antibodies strongly inhibited the cytotoxic activity of NK cells ([0113]. Experiments showed (end of [0112]) that viral infection and peptide immunization induced MAFA expression on killer T cells (CTL, [0006]), and “demonstrates that tumor-specific CTL generated in vivo express MAFA….” US 20020155110 does not teach wherein the KLRG1 antibody is part of a chimeric antigen receptor, is a multispecific antibody, or specifically wherein the antibody binds KLRG1 at the KLRG1/cadherin binding site.  While US 20020155110 teaches treating a tumor, it does not teach treatment of specific cancers such as epithelial or kidney cancer or melanoma, or wherein the subject has failed or not responded to a prior cancer therapy. It further does not 
Henson et al. teaches (p. 6619, col. 2, last paragraph) that KLRG1 is marker for “senescent” T cells, which are unable to go through clonal expansion after activation. “KLRG1 contains an immunoreceptor tyrosine-based inhibitory motif (ITIM) in the cytoplasmic domain and on engagement with its ligands E-cadherin and N-cadherin26,27 mediates inhibitory effects through the recruitment of SHIP-1 and SHP-228. We, therefore, reason that signaling through KLRG1 may contribute in part to the dysfunctional profile of CD8+CD28-CD27- T cells.” Blocking KLRG1 activity by the presence of an anti-E-cadherin antibody resulted in increased proliferation capacity of CD8+ T cells (p. 6623, col. 1, first full paragraph). It is suggested (p. 6620, col. 1, end of first paragraph) that “The manipulation of inhibitory signals mediated by KLRG1 and/or other inhibitory receptors on T cells29 may be potentially useful for increasing selective T-cell functions during immunotherapeutic regimes such as vaccination in older subjects.” 
US 20110091471 (cited in the IDS filed 10/20/19) teaches a method for treating epithelial cancers by selective reduction of KLRG1 positive immunocytes in combination with administration of anti-HER2 antibody (i.e., trastuzumab) is an effective anti-cancer therapy in patients resistant to anti-HER2 antibody treatment ([0025]). HER2 is overexpressed in a variety of cancers including ovarian cancer ([0004]). This is an ex vivo method of reducing KLRG1-expressing cells, especially by absorption through binding by a KLRG1 antibody or to a KLRG1 ligand, such as E cadherin ([0050]-[0053]).  KLRG1 is also known as MAFA, mast cell function-associated antigen ([0010]).
Blackburn et al. teaches that during chronic viral infection, antigen-specific CD8+ T cells gradually become less functional, known as ‘exhaustion’, resulting in less proliferation and IFNγ production (p. 29, col. 1, first paragraph). PD-1 receptor is highly expressed on exhausted CD8+ T cells in chronically infected mice. “Blocking the PD-1-PD-L pathway in vivo increases virus-specific CD8+ T cell responses, enhances ‘pre-cell’ function and decreases the viral load6. Involvement of the PD-1 pathway has also been shown during infection with HIV and hepatitis B and C viruses8-15. Such studies have indicated that exhausted CD8+ T cells could be ‘rejuvenated’ to enhance antiviral immunity. However, functional restoration by PD-1-PD-L blockade has been incomplete, and defects in CD8+ T cells remain after PD-1 pathway 6, which suggest the involvement of other negative regulatory pathways in CD8+ T cell exhaustion.” (paragraph bridging cols. 1-2 of p. 29).
Cancer.Net discusses cancer vaccines, including cancer treatment vaccines which were in clinical trials. The first FDA approved cancer treatment vaccine, Provenge®, designed for men with metastatic prostate cancer, is described (see section, “How a cancer treatment vaccine works”).  It is noted that larger or more advanced tumors are harder to treat with a vaccine monotherapy, which is why the vaccines are usually give with other cancer treatments (see “Limitations of cancer treatment vaccines”).  At the time of publication, clinical trials for treatment vaccines were being tested for cancers including: bladder cancer, brain cancer, breast cancer, cervical cancer, colorectal cancer, kidney cancer, leukemia, lung cancer, melanoma, myeloma, pancreatic cancer and prostate cancer (see Vaccines and clinical trials”).
Jackson et al. teach chimeric antigen receptors for the treatment of cancers, including those in clinical trials for solid tumors (Table 3). These include EGFRvIII-CD3ζ-CD28 for treatment of glioma and CD2--CD3ζ-OX40-CD28 for treatment of melanoma. Tumor associated antigens are discussed, including mesothelin, which is expressed in pleural mesothelioma, as well as ovarian, pancreatic and some lung cancers, and which has been targeted by CAR T cells in successful clinical trials (p. 376, col. 1, second paragraph). CAR T cells can be inhibited by immune checkpoint signals, e.g., PD-1, in the tumor microenvironment. “Indeed CAR T cells are susceptible to PD-1-mediated inhibition and, therefore, the combination of CAR T-cell therapy with monoclonal antibody immune-checkpoint inhibitors is an obvious progression to protect CAR-T-cell function within the tumour microenvironment153.” (paragraph bridging pp. 378-9)
Rappl et al. teach (p. 2, col. 1, second paragraph) the use of chimeric antigen receptors with CD3-zeta-mediated activation of T cells and resulting cytokine release and redirected cytotoxicity, even when the T cell receptors were hypo-responsive, with the data providing “a rational for CAR redirected T cell activation in the adoptive immunotherapy to avoid hypo-responsiveness upon repetitive antigen encounter.” It is discussed that repetitive antigen engagement of adoptively transferred T cells will end in terminally differentiated late-stage T cells that are functionally exhausted and have reduced therapeutic efficacy (p. 3, col. 1).  CD 8+ T cells from cytomegalovirus (CMV) infected individuals are predominantly late-stage T cells KLRG1+ CD57+ CD72 T cells (p. 2, col. 1, third paragraph).

It would have been obvious before the effective filing date of the invention to treat a subject with cancer with an antagonistic KLRG1 or cadherin ligand antibody as set forth in the claims of US 20020155110 wherein a subject in need of treatment is administered an agent that binds MAFA (a.k.a. KLRG1) or binds a ligand thereof on NK or T cells to prevent or inhibit the NK or T cell-expressed surface MAFA from generating an inhibitory signal to the NK or the T cell, especially wherein the result is stimulated NK cell- or T cell-mediated killing, including of tumor cells. Because Henson et al. discloses that KLRG1 binding to its ligand, N- or E-cadherin, results in inhibition of NK and CD8+ T cell activity, and that an antagonist E-cadherin antibody increased proliferation capacity of CD8+ T cells, it would have been obvious and desirable to inhibit the binding of KLRG1 to its cadherin ligand in order to promote CD8+ T cell activation. Because the antibodies must be antagonistic, it would have been obvious and desirable for the anti-KLRG1 or anti-E- or N-cadherin antibody to bind at the receptor/ligand binding region of the antigen. In line with this, US 20110091471 showed that removal of KLRG1-expressing immunocytes lead to effective anti-cancer therapy with anti-HER2 antibody and can be used even for patients how have become resistant to, i.e., failed, prior anti-HER2 antibody treatment. In addition, the prior art shows that inhibiting checkpoint modulators such as PD-1 is an effective combination therapy with other cancer treatments (see Blackburn et al. and Jackson et al.). Blackburn suggests that CD8+ T cells remain not fully active after PD-1 pathway blockade, suggesting involvement of other negative regulatory pathways in CD8+ T cell, of which the prior art discussed above has shown KLRG1 to be one. It would have been obvious to treat the cancer of the subject in need thereof with effective cancer therapies in combination, including a cancer treatment vaccine, which is often used with another cancer treatment (see Cancer.Net), a 


Examiner’s Comment
It is noted that because the human (SEQ ID NO:1) and cynomolgus (SEQ ID NO:3) extracellular domain of KLRG1 share such high identity (see below), it would reasonably be expected that an antibody binding to KLRG1 of one species would also bind the other.




Identities
Positives
Gaps



112/126(89%)
115/126(91%)
0/126(0%)

Query  1    CQGSNYSTCASCPSCPDRWMKYGNHCYYFSVEEKDWNSSLEFCLARDSHLLVITDNQEMS  60
            CQGS YSTCASCPSCPD WMKYGNHCYYFSVE+KDW SSLEFCLARDSHLL+ITD QEMS
Sbjct  1    CQGSKYSTCASCPSCPDHWMKYGNHCYYFSVEKKDWISSLEFCLARDSHLLMITDKQEMS  60

Query  61   LLQVFLSEAFCWIGLRNNSGWRWEDGSPLNFSRISSNSFVQTCGAINKNGLQASSCEVPL  120
            LLQ FLSEAF W+GLRNNSGWRWEDGSPLNFSRI SNS VQTCGAINKN LQASSCEV L
Sbjct  61   LLQDFLSEAFHWVGLRNNSGWRWEDGSPLNFSRIYSNSLVQTCGAINKNSLQASSCEVSL  120

Query  121  HWVCKKCPFADQALF  135
             WVCKK
Sbjct  121  QWVCKKVRL  129

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brouxhon et al. (Clin. Canc. Res. 19(12):3234-46, 2013, cited in the IDS filed 2/24/20) teaches administration to mice with trastuzumab-resistant cells an E-cadherin ectodomain-specific mAb that induced apoptosis and inhibited tumor growth (e.g., see Abstract Conclusion).  This reference is cumulative with those above for anticipating and obviousness of the instant invention wherein the agent binds E-cadherin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday and Tuesday, 8am-1pm; Thursday, 8am-2pm; Friday 8am-12pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 15, 2020